In view of the circumstances under which the testimony was excluded, I think the first exception, which assigns error in excluding it, without specifying the purpose for which it should have been admitted, as the other exceptions do, is sufficient to require the consideration by this Court of the question of its relevancy for any purpose. The rule that an exception must specify the error complained of does not require the assignment in the exception of reasons in detail *Page 323 
why the matter complained of is erroneous; for that is argument, which, in my opinion, should not, but too often does, encumber the exceptions, as a result of a too rigid construction of the rule.
The record shows that the testimony was excluded on the objection of the solicitor, without stating the ground of his objection; and the Court promptly ruled it out, on the ground that it was irrelevant. Counsel for the defendant were not requested by the Court to show its relevancy, and, under rule 11 of the Circuit Court, it would have been improper for them to have attempted to do so, without a request from the Court. Therefore, I think this Court should, under the first exception, consider whether the testimony was relevant; and, if so, whether its exclusion was prejudicial.
Under the plea of self-defense, the defendant had the right to introduce any testimony which tended to show that immediately before the fatal encounter, deceased was in a vicious humor not only towards the defendant himself, but also toward others, for that tended to throw light upon the question: Who was at fault in bringing on the difficulty? which was of vital importance. That is one reason for the admission of evidence of uncommunicated threats against the defendant (State v. Fails, 43 S.C. 61,20 S.E., 798) and of the general behavior of the accused, immediately before the difficulty, in such cases.State v. Thrailkill, 71 S.C. 140, 50 S.E., 551; State v. Miller,73 S.C. 277, 53 S.E., 426.
But, in this case, the verdict could not have been based on the finding that the defendant was at fault in bringing on the difficulty, for all the testimony, both on the part of the State and of the defense, pointed beyond all doubt to the fact that the attack upon the defendant was unprovoked by him; and, for that reason, I concur in affirming the judgment. *Page 324